979 So. 2d 1146 (2008)
Alberto V. MATEO, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D08-532.
District Court of Appeal of Florida, Third District.
April 16, 2008.
Alberto V. Mateo, in proper person.
Bill McCollum, Attorney General, and Richard Polin, Assistant Attorney General, for respondent.
*1147 Before RAMIREZ, CORTIÑAS, and ROTHENBERG, JJ.
PER CURIAM.
We grant Alberto V. Mateo's petition for writ of mandamus to compel the trial court to rule on his Motion for Post Conviction Relief, filed on November 29, 2006.
As we are hopeful that the lower court will comply forthwith, we withhold issuance of the formal writ for thirty (30) days.